767 F.2d 920
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY LAMPLEY, PLAINTIFF-APPELLANT,v.WILLIAM COX; COUNTY OF SUMMIT COUNTY, OHIO, DEFENDANTS-APPELLEES.
NO. 84-3337
United States Court of Appeals, Sixth Circuit.
6/24/85

N.D.Ohio
REVERSED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
Before:  MARTIN and JONES, Circuit Judges; and HOLSCHUH, District Judge.*
PER CURIAM.


1
The district court granted summary judgment to the defendants in this race discrimination case on March 28, 1984, which was prior to the date, April 20, 1984, that the court's discovery order had set for completion of discovery.  Lampley had scheduled Cox's deposition but was unable to submit it to the court before summary judgment was entered.  Lampley therefore was unable to establish that a material issue of fact existed with respect to the proffered nondiscriminatory reason for the discharge.


2
Given the date set by the court's discovery order and the fact that Lampley had scheduled Cox's deposition, the district court erred in granting summary judgment.


3
The judgment of the district court is reversed.  The parties will bear their own costs of this appeal, and Lampley is not entitled to attorneys' fees for this appeal.



*
 Honorable John D. Holschuh, United States District Judge for the Southern District of Ohio, sitting by designation